     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FRED DE PICCIOTTO,                               No. 2:19-cv-01297-TLN-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    SENECA HEALTHCARE DISTRICT;
      LINDA WAGNER, an individual; and
15    DOES 1 through 25, inclusive,
16                       Defendants.
17

18          This matter is before the Court on Defendants Seneca Healthcare District (“Seneca”) and

19   Linda Wagner’s (“Wagner”) (collectively, “Defendants”) Motion to Dismiss. (ECF No. 17.)

20   Plaintiff Fred De Picciotto (“Plaintiff”) filed an opposition. (ECF No. 22.) Defendants filed a

21   reply. (ECF No. 23.) For the reasons set forth below, the Court GRANTS in part and DENIES in

22   part Defendant’s motion.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 2 of 9


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff is a former emergency room physician and Director of Emergency Services for

 3   Seneca. (ECF No. 15-1 at 2.) Plaintiff alleges that while employed by Seneca, he performed his

 4   duties competently and received excellent evaluations from his colleagues and superiors. (Id. at

 5   3.) In 2017, Plaintiff learned a fellow emergency room physician committed actions constituting

 6   deviations from the required standard of care. (Id.) On January 9, 2018, Plaintiff presented

 7   complaints and case reviews concerning the physician’s actions to Seneca’s Quality Assurance

 8   Committee. (Id.) The Committee took no substantive action. (Id.) On February 15, 2018,

 9   Plaintiff submitted another complaint regarding the physician’s actions to Wagner (the CEO of

10   Seneca) and a member of Seneca’s Board of Directors. (Id. at 2–3.) On February 17, 2018,

11   Seneca “abruptly terminated [Plaintiff’s] services.” (Id. at 3.)

12          Plaintiff filed the operative First Amended Complaint (“FAC”) on August 27, 2020.

13   (ECF No. 15.) Plaintiff asserts various claims arising from his termination: (1) a 42 U.S.C. §

14   1983 claim for violation of the First Amendment against Wagner (Claim One); (2) retaliation

15   and/or discrimination in violation of California Health and Safety Code § 1278.5 against Seneca

16   (Claim Two); (3) retaliation in violation of California Labor Code § 1102.5 against Seneca

17   (Claim Three); and (4) discrimination in violation of California Labor Code § 6310 against

18   Seneca (Claim Four). (ECF No. 15-1 at 5–9.) On September 10, 2020, Defendants filed the

19   instant motion to dismiss Plaintiff’s state law claims (Claims Two, Three, and Four) under

20   Federal Rule of Civil Procedure (“Rule”) 12(b)(6). (ECF No. 17.)
21          II.     STANDARD OF LAW

22          A motion to dismiss for failure to state a claim upon which relief can be granted under

23   Rule 12(b)(6) tests the legal sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th

24   Cir. 2001). Rule 8(a) requires that a pleading contain “a short and plain statement of the claim

25   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see also Ashcroft v. Iqbal, 556

26   U.S. 662, 677–78 (2009). Under notice pleading in federal court, the complaint must “give the
27   defendant fair notice of what the claim . . . is and the grounds upon which it rests.” Bell Atlantic

28   v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotations omitted). “This simplified
                                                        2
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 3 of 9


 1   notice pleading standard relies on liberal discovery rules and summary judgment motions to

 2   define disputed facts and issues and to dispose of unmeritorious claims.” Swierkiewicz v. Sorema

 3   N.A., 534 U.S. 506, 512 (2002).

 4          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

 5   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court is bound to give the plaintiff the benefit of every

 6   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

 7   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

 8   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

 9   relief.” Twombly, 550 U.S. at 570 (internal citation omitted).

10          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

11   factual allegations.” U.S. ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).

12   While Rule 8(a) does not require detailed factual allegations, “it demands more than an

13   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

14   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

15   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678

16   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

17   statements, do not suffice.”). Moreover, it is inappropriate to assume the plaintiff “can prove

18   facts that it has not alleged or that the defendants have violated the . . . laws in ways that have not

19   been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459

20   U.S. 519, 526 (1983).
21          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

22   facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

23   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

24   reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 680. While

25   the plausibility requirement is not akin to a probability requirement, it demands more than “a

26   sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility inquiry is “a
27   context-specific task that requires the reviewing court to draw on its judicial experience and

28   common sense.” Id. at 679.
                                                         3
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 4 of 9


 1          If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

 2   amend even if no request to amend the pleading was made, unless it determines that the pleading

 3   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,

 4   1127 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).

 5          III.    ANALYSIS

 6          Defendants argue Plaintiff’s state law claims are time-barred and must be dismissed

 7   because Plaintiff failed to comply with the six-month filing deadline set forth in the California

 8   Tort Claims Act (“CTCA”). (ECF No. 17-1 at 2–7.) Alternatively, Defendants argue Plaintiff’s

 9   second claim is barred under the statute of limitations applicable to California Health and Safety

10   Code § 1278.5. (Id. at 7–9.)

11                  A.      CTCA

12          The CTCA requires the presentation of a written claim to a public entity prior to litigation

13   for money or damages against the public entity. Cal. Gov’t Code § 945.4. Moreover, a plaintiff

14   must initiate a lawsuit within six months of written notice of the public entity’s rejection of the

15   claim. Cal. Gov’t Code § 945.6.

16          The parties do not dispute in their briefing that Plaintiff complied with § 945.4 by filing a

17   written claim to Seneca. Nor do they dispute that Plaintiff did not comply with § 945.6 because

18   he filed the instant action more than six months after Seneca’s rejection of his claim. At issue

19   here is whether Plaintiff has plausibly alleged an excuse for his failure to comply with § 945.6’s

20   six-month filing deadline. Plaintiff alleges he is excused from the filing deadline based on an
21   exception set forth under California Government Code § 946.4.1 (ECF No. 15-1 at 5.) Section

22   946.4 states in relevant part:

23                  (a) Where provision is made by or pursuant to law that no suit may
                    be brought against a public agency as defined in [§] 53050 unless and
24                  until a claim is presented to the agency, the failure to present a claim
                    does not constitute a bar or defense to the maintenance of a suit
25                  against the public agency if, during the 70 days immediately
                    following the accrual of the cause of action . . . (1) No statement
26                  pertaining to the public agency is on file, or is placed on file, in the
                    Registry of Public Agencies in the office of the Secretary of State
27

28   1
            Unless otherwise noted, all references herein are to the California Government Code.
                                                      4
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 5 of 9


 1                    and of the county clerk of each county in which the public agency
                      then maintains an office, as required by [§] 53051.
 2
     Cal. Gov’t Code § 946.4(a)(1). In short, Plaintiff alleges § 946.4 excuses him from the six-month
 3
     filing deadline in § 945.6 because “Seneca failed to file a Statement of Facts with the Roster of
 4
     Public Agencies in the offices of the Secretary of State and the Plumas County Clerk within 70
 5
     days following the accrual of Plaintiff’s cause of action on February 17, 2018,” as required by §
 6
     53051. (ECF No. 15-1 at 4–5.) In moving to dismiss, Defendants argue § 946.4 only excuses the
 7
     claims presentation requirement in § 945.4 — not the six-month filing deadline in § 945.6 — and
 8
     Plaintiff filed a timely claim with Seneca pursuant to § 945.4. (ECF No. 17-1 at 5.)
 9
               The instant case is nearly identical to Helzer v. N. San Diego Cty. Transit Dev. Bd., 112
10
     Cal. App. 3d 708 (1980). In Helzer, the plaintiffs were heirs of the victims of an accident
11
     involving a bus owned and operated by the defendant. 112 Cal. App. 3d at 710. The plaintiffs
12
     filed wrongful death claims with the defendant on September 13, 1977. Id. The defendant
13
     rejected their claims on September 16, 1977. Id. The plaintiffs filed suit against the defendant
14
     nine months later — on June 14, 1978. Id. The trial court dismissed the complaint based on
15
     plaintiffs’ failure to file within six months after notice of denial of their claims as provided in §
16
     945.6. Id. The plaintiffs appealed the dismissal, arguing that, under § 946.4, they were excused
17
     from complying with the time period set forth in § 945.6 because the defendant did not comply
18
     with § 53051. Id. The appellate court agreed with plaintiffs and reversed the dismissal. Id. at
19
     710–11. The court explained “[§] 945.6 is limited by its own terms by [§] 946.4.” Id. at 710.
20
     Applying § 946.4, the court found the defendant’s noncompliance with § 53051 relieved the
21
     plaintiffs from the claim presentation requirement in § 945.4, which in turn rendered § 945.6’s
22
     six-month limit inapplicable. Id. at 710.
23
               Importantly, the Helzer court rejected the defendant’s argument that the plaintiffs became
24
     subject to the six-month limit by presenting a timely claim to the defendant. Id. The court
25
     emphasized “[s]uch a strict construction . . . would lead to unjust and unsound results.” Id. (citing
26
     Wilson v. S.F. Redevelopment Agency, 19 Cal. 3d 555, 561 (1977)). More specifically, the court
27
     stated,
28
                                                         5
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 6 of 9


 1                  The [defendant] would penalize the [plaintiffs] for their attempted
                    compliance with the claim presentation statutes and would place the
 2                  [plaintiffs] in a worse position than if they had made no attempt to
                    comply at all. Filing the unnecessary claims was at most superfluous
 3                  and does not relieve the [defendant] from complying with [§] 53051
                    before invoking the six-month limit of [§] 945.6(a)(1).
 4
            Despite the apparent similarities between Helzer and the instant case, Defendants argue
 5
     Helzer was incorrectly decided and contradicts the previous California Supreme Court decision in
 6
     Tubbs v. S. Cal. Rapid Transit Dist., 67 Cal. 2d 671 (1967). The Court disagrees.
 7
            In Tubbs, the plaintiff filed a complaint for personal injuries alleged to have been suffered
 8
     by her on May 27, 1963, while she was a passenger on one of the defendant’s busses. 67 Cal. 2d
 9
     at 673. Plaintiff’s injury and claim presentation occurred prior to the effective date of the CTCA.
10
     Id. at 674. Based on the CTCA’s language, the plaintiff’s claim was deemed to have been
11
     presented on the effective date of the CTCA, September 20, 1963. Id. at 675. The defendant took
12
     no action on plaintiff’s claim and so the claim was deemed “rejected by operation of law on
13
     November 4, 1963.” Id. Under § 945.6, the plaintiff’s six-month statute of limitations to initiate
14
     a lawsuit ran on May 4, 1964. Id. The plaintiff did not file her complaint until May 25, 1964. Id.
15
            As in the instant case, the plaintiff in Tubbs alleged that § 946.42 excused her from filing
16
     the action within the six-month period because the defendant failed to comply with § 53051. Id.
17
     The court explained “[t]he purpose of the statute requiring information for the Roster of Public
18
     Agencies (§ 53051) was to provide a means for identifying public agencies and the names and
19
     addresses of designated officers needed to enable or assist a person to comply with any applicable
20
     claims procedure.” Id. at 676. The court then stated, “Neither [§ 946.4] nor 53051 was made
21
     retroactive, and a claimant who has actually presented a claim with the proper public entity may
22
     not invoke those sections to excuse compliance with the claims statutes and circumvent the
23
     special six-month statute of limitations.”3 Id.
24
     2
             The Tubbs plaintiff alleged she was excused from the claims presentation pursuant to §
25   945.5. Helzer, 67 Cal. 2 at 675. However, as the Tubbs court noted, “§ 945.5 was repealed in
26   1965 and replaced by § 946.4.” Id. at 676 n.2 (citing Stats. 1965, ch. 653, p. 2015, § 21). As
     such, all references to § 945.5 have been changed herein to § 946.4.
27
     3
             Defendants also argue Helzer is inconsistent with Wilson, 19 Cal. 3d at 555. In Wilson,
28   the California Supreme Court briefly summarized Tubbs in response to one of the defendant’s
                                                       6
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 7 of 9


 1           Unlike Helzer and the instant case, Tubbs involved a unique timeline of events spanning

 2   before and after the effective date of the CTCA. It seems the Tubbs court’s decision not to excuse

 3   the plaintiff’s late-filed complaint hinged at least partially on the fact that “[n]either [§ 946.4] nor

 4   53051 was made retroactive.” 67 Cal. 2d at 676. Indeed, § 53051 did not exist when the Tubbs

 5   plaintiff’s claim accrued, so it is understandable that the court declined to excuse the plaintiff’s

 6   untimely lawsuit based on the defendant’s noncompliance with a then-nonexistent statute.

 7   Further, the Tubbs court failed to mention that § 945.6 was amended in 1965 to expressly include

 8   the § 946.4 exception. See Cal. Gov’t Code § 945.6.

 9           Ultimately, the California Supreme Court should resolve any purported inconsistencies

10   between Helzer and Tubbs, not this Court. As it is, the California Supreme Court declined to

11   review Helzer, leaving the ruling intact. Helzer, 112 Cal. App. 3d at 711. Because Helzer is

12   nearly identical to the instant case, addresses the fact that § 945.6 is expressly limited by § 946.4,

13   and has not been overturned by the California Supreme Court, this Court finds Helzer to be highly

14   persuasive. Therefore, taking Plaintiff’s allegations as true, the Court concludes Defendant’s

15   noncompliance with § 53051 excuses Plaintiff from § 945.6’s six-month limit, regardless of

16   whether Plaintiff filed a timely claim with Seneca under § 945.4. See id. at 710–711.

17           Accordingly, the Court DENIES Defendants’ motion to dismiss pursuant to the CTCA.

18                   B.      California Health and Safety Code § 1278.5 (“§ 1278.5”)

19           Alternatively, Defendants argue Plaintiff’s second claim is time-barred because § 1278.5

20   has a mandatory penalty provision and is therefore subject to California Code of Civil Procedure
21   § 340’s one-year statute of limitations. (ECF No. 17-1 at 7–9.) In opposition, Plaintiff argues a

22   three-year statute of limitation applies. (ECF No. 22 at 6.)

23   ///

24
     arguments. 19 Cal. 3d at 561–62. However, Wilson offers minimal insight into the Tubbs
25   decision because the Wilson court ultimately found Tubbs was not controlling. Id. at 562 (“[W]e .
     . . find Tubbs clearly distinguishable since plaintiff herein did not file a timely claim with
26   defendant agency, and is thus entitled to the protection afforded by [§§] 946.4 and 53051.”
     (emphasis in original)).
27

28
                                                         7
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 8 of 9


 1           Section 1278.5 does not specify a statute of limitations period. See Cal. Health & Safety

 2   Code § 1278.5. “In the absence of a specific limitations provision, the court looks to the statutes

 3   of limitations generally applicable under state law.” Ayala v. Frito Lay, Inc., 263 F. Supp. 3d

 4   891, 915 (E.D. Cal. 2017). “California law provides that a three-year statute of limitations

 5   applies to ‘action[s] upon a liability created by statute, other than a penalty or forfeiture.’” Id.

 6   (citing Cal. Civ. Proc. Code § 338(a)). “However, a one-year statute of limitations applies to

 7   ‘action[s] upon a statute for a penalty.’” Id. at 915–16 (citing Cal. Civ. Proc. Code § 340).

 8           Plaintiff’s sole argument in opposition is that § 1278.5 is analogous to California Labor

 9   Code § 1102.5 (“§ 1102.5”), another whistleblower statute “designed to prevent unlawful

10   retaliation.” (ECF No. 22 at 6.) Plaintiff asserts it is well-established that § 1102.5 is subject to a

11   three-year statute of limitations despite containing a mandatory penalty provision. (Id.) The

12   Court disagrees that Plaintiff’s assertion is “well-established.” For example, the Ayala court

13   acknowledged courts “have reached different conclusions” about the statute of limitations period

14   for § 1102.5 claims. 263 F. Supp. 3d at 916. The Ayala court decided § 1102.5 created two

15   distinct claims — one for damages to remedy individual harms (§ 1102.5) and one for civil

16   penalties to redress public wrongs specifically caused by “corporations or limited liability

17   compan[ies]” (§ 1102.5(f)). Id. at 916–17. The court stated, “The appropriate limitations period

18   will depend on the nature of the cause of action presented by plaintiff — that is, whether plaintiff

19   brings a claim under § 1102.5 or § 1102.5(f).” Id. at 917.

20           In contrast, “a penalty is mandatory under Health and Safety Code [§ 1278.5(b)(3)], which
21   states that ‘[a] violation of this section shall be subject to a civil penalty’ of not more than

22   $25,000.” Melamed v. Cedars-Sinai Med. Ctr., 8 Cal. App. 5th 1271, 1287 (2017) (emphasis in

23   original), review granted and cause transferred on other grounds, 395 P.3d 1110 (2017).

24   “Generally, [California Code of Civil Procedure § 340(a)] applies if a civil penalty is mandatory”

25   even if the plaintiff does not expressly seek the penalty. Butler v. Prime Healthcare Centinela,

26   LLC, No. CV 19-1738 PA (SSX), 2019 WL 3207818, at *3 (C.D. Cal. May 10, 2019) (citations
27   and internal quotation marks omitted). In the instant case, Plaintiff broadly seeks “all penalties

28   owed.” (ECF No. 15-1 at 9.)
                                                         8
     Case 2:19-cv-01297-TLN-DMC Document 25 Filed 08/02/21 Page 9 of 9


 1            The most relevant California state court case cited by the parties is Melamed, wherein a

 2   California appellate court stated a one-year statute of limitations may apply to § 1278.5. 8 Cal.

 3   App. 5th at 1287–88. District courts have relied on Melamed to find that § 1278.5 is subject to a

 4   one-year limitations period based on its mandatory penalty provision. See, e.g., Khoury v. VITAS

 5   Healthcare Corp., No. SACV 19-1359 JVS (DFMx), 2020 WL 6656010, at *4 (C.D. Cal. Sept.

 6   25, 2020); Rabara v. Heartland Emp. Servs., LLC, No. 17-CV-03770-LHK, 2019 WL 1877351,

 7   at *6 (N.D. Cal. Apr. 26, 2019). The Court agrees that § 1278.5 includes a mandatory penalty

 8   provision and is therefore subject to a one-year statute of limitations period pursuant to California

 9   Civil Procedure Code § 340.

10            Plaintiff’s claim accrued when he was terminated on February 17, 2018. (ECF No. 15-1

11   at 4.) Plaintiff brought the instant action in state court on March 6, 2019, after the one-year

12   statute of limitations had run. (ECF No. 1-3 at 5.) Plaintiff has given no indication that he is

13   capable of curing this deficiency in an amended complaint. Therefore, the Court DISMISSES

14   Plaintiff’s second claim without leave to amend.

15            IV.    CONCLUSION

16            For the foregoing reasons, the Court GRANTS in part and DENIES in part Defendants’

17   Motion to Dismiss (ECF No. 17). The Court DISMISSES Plaintiff’s second claim without leave

18   to amend and DENIES Defendants’ motion as to Plaintiff’s remaining claims. Defendants shall

19   file a responsive pleading within twenty-one (21) days of the date of electronic filing date of this

20   Order.
21   DATED: July 30, 2021

22

23

24
                                                     Troy L. Nunley
25                                                   United States District Judge
26
27

28
                                                        9
